DENY; and Opinion Filed February 19, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00184-CV

            IN RE IN THE INTEREST OF M.A.M, A MINOR CHILD, Relator

                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-03-14732-T

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill


       The Court has before it Plaintiff’s Amended Notice of Appeal and Application for Writ

of Mandamus. The Court treats the pleading as a petition for writ of mandamus. Relator’s

petition does not satisfy the requirements of the Texas Rules of Appellate Procedure. The

pleading does not include an appendix containing the orders of which relator complains or the

motions on which he contends the trial court has failed to rule. The petition also is not certified

as required. See TEX. R. APP. P. 52.3(j) & (k); TEX. R. APP. P. 52.7(a); In re Butler, 270

S.W.3d 757, 758 (Tex. App.–Dallas 2008, orig. proceeding). Accordingly, the Court DENIES

the petition for writ of mandamus.


                                                   /Michael J. O'Neill/
                                                   MICHAEL O’NEILL
                                                   JUSTICE
140184F.P05